DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments of 10 March 2021 are disclosed by Gonzalez Perez 236, as shown below. 
Claim Objections
Claim 14 is objected to because of the following informalities. Appropriate correction is required.
Regarding claim 14: Lines 10, 11, 15, 17, and 18 each recite “it”, this is a generic placeholder and needs to specifically recite the limitation being referred to. 
Note, line 19 recites “os”, it appears this should recite “is”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16: Lines 1-2 recites “a thermal accumulator”, this limitation has already been introduced in claim 14. Further, it appears that the subject matter of this claim has now been included in claim 14. 
Regarding claim 21: Line 3 recites “an accumulator”, however, “a thermal accumulator” has already been introduced in claim 14.  It is unclear if these are the same or different limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Perez (“Gonzalez Perez 320”; WO 2015/059320 A1), in view of Gonzalez Perez (“Gonzalez Perez 236”; WO 2015/107236 A1).
Regarding claim 14: Gonzalez Perez 320 discloses a wind turbine system comprising:
a reticular multi-blade rotor (17, paragraph 0132) including opposing blades (1); 

a thermal accumulator (21, 22) for storing the generated friction heat;
a turbine (13); and: 
a base platform (23).
Gonzalez Perez 320 discloses opposing blades but does not explicitly disclose at least twelve opposing blades, at least one series of friction disks generating friction heat, and a thermal accumulator for storing the generated friction heat; a water source for absorbing the heat and generating steam; a network of steam water pipes for distributing the generated steam, an endothermic steam turbine having two elements of spiral radial section and a common central axis, wherein a first one of the elements receives steam through an opening in its periphery, and a second one of the elements receives steam through an opening proximate its center, the elements have a common axis, and wherein the elements convert heat energy of the steam to kinetic rotational energy due to drag of the steam on the spiral walls of the elements, wherein the water is heated to steam as it circulates in a closed circuit through the thermal accumulator at environmental pressure, and the steam contracts upon entering the first spiral element conserving its temperature and pressure, passes through a common inner tubular shaft to enter the second spiral element, where it expands and loses temperature and pressure, whereby the heat energy of the steam is transformed into tangential pressure on the walls of the spiral elements.

a water source for absorbing the heat and generating steam (inherent as steam is generated); 
a network of steam water pipes for distributing the generated steam (leading to endothermic steam turbines in Fig. 5, shown by arrows in Fig. 4), 
an endothermic steam turbine (Fig. 5) having two elements (A, B) of spiral radial section and a common central axis (as shown in the top half of Fig. 5), 
wherein a first one of the elements receives steam through an opening in its periphery (A), and a second one of the elements receives steam through an opening proximate its center (B, as shown in Fig. 5), the elements have a common axis, and wherein the elements convert heat energy of the steam to kinetic rotational energy due to drag of the steam on the spiral walls of the elements (shown by the rotational arrow in the top of Fig. 5), 
wherein the water is heated to steam as it circulates in a closed circuit through the thermal accumulator at environmental pressure, and the steam contracts upon entering the first spiral element conserving its temperature and pressure, passes through a common inner tubular shaft to enter the second spiral element, where it expands and loses temperature and pressure, whereby the heat energy of the steam is transformed into tangential pressure on the walls of the spiral elements (as this is the function of an endothermic steam turbine).
In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the accumulator of Gonzalez Perez 320 to include the disks and endothermic steam turbine of Gonzalez Perez 236 in order to better generate heat, and to modify the blades to be at least 12 in order to optimize the system.
Regarding claim 15: Gonzelez Perez 320 discloses said foundation comprises a rotating base platform (23), self-orienting in the direction of the wind (paragraph 0137).
Regarding claim 16: Gonzalez Perez 320 discloses a thermal accumulator (21), but does not explicitly disclose a steam turbine for translating friction heat into steam.
However, Gonzalez Perez 236 discloses a steam turbine for translating friction heat into steam (paragraph 0013).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the accumulator of Gonzalez Perez 320 to include the turbine of Gonzalez Perez 236 in order to better generate energy.
Regarding claim 18: Gonzelez Perez 320 discloses blades but does not explicitly disclose the number of said blades is in the range of 12-24.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 19: Gonzelez Perez 320 discloses said linear transmission belt comprises polygonal truss knots and a series of pulleys (paragraph 0044).
Regarding claim 20: Gonzelez Perez 320 discloses said turbine functions without need of a multiplier (paragraph 0102 – “direct”).
Regarding claim 21: Gonzelez Perez 320 discloses an accumulator but does not explicitly disclose said series of friction disks comprises two sliding series of discs, interspersed two by two, wherein an outer series runs along a drum of an outer chamber of an accumulator, and an inner series is inside an axis of rotation, such that water vapor may pass through a free space between each pair of opposed discs, to capture friction heat between said disks.
However, Gonzalez Perez 236 discloses said series of friction disks comprises two sliding series of discs, interspersed two by two, wherein an outer series runs along a drum of an outer chamber of an accumulator (as shown in Fig. 9), and an inner series is inside an axis of rotation, such that water vapor may pass through a free space between each pair of opposed discs, to capture friction heat between said disks (as shown by the arrow in 9I).
 Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the accumulator of Gonzalez Perez 320 to include the disks of Gonzalez Perez 236 in order to better generate heat.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Perez 320 and Gonzalez Perez 236 as applied to claim 14 above, and further in view of Schum (US 2011/0304153).
Regarding claim 17: Gonzelez Perez 320 discloses said blades of said rotor are tapered (as shown in Fig. 1), but does not explicitly disclose the blades are fixed upon springs allowing said blades to change angle in response to wind pressure upon said blades.
However, Schum discloses the blades are fixed upon springs allowing said blades to change angle in response to wind pressure upon said blades (paragraph 0019).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the blades of Gonzalez Perez 320 to include the springs of Schum in order to better control the pitch (paragraph 0019).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Perez 320 and Gonzalez Perez 236 as applied to claim 14 above, and further in view of Barber (US 2010/0295307).
Regarding claim 22: Gonzelez Perez 320 discloses said rotor and blades, but does not explicitly disclose double blades coaxially arranged, wherein blades upon a single axis have unequal angles of fixation compared to one another.
However, Barber discloses double blades (70, 72, Fig. 6) coaxially arranged (as shown in Fig. 6), wherein blades upon a single axis have unequal angles of fixation compared to one another (paragraph 0056).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832